Title: To James Madison from William Jarvis, 22 January 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 22nd. Jany. 1807

The last letter I had the honor to address to you was under date of the 20 Ulto. & went by the Brig Maria, Captn. Hilliard, via New York.  I was favoured a few days Since with two copies of the Presidents message at the opening of the present Session of Congress.  Few things could have gratified me more than such a picture of the happy state of our Country from authority so unquestionable.  The great benefit which his Country has already reaped from his services, and the fatherly love & care he shews toward it in attempting to perpetuate its happiness & prosperity by the wisest plans, must greatly endear him to his Countrymen & make posterity venerate his memory.  Did such ideas want the ornament of stile, the simple elegance & perspicuity of the composition must make them appear to the greatest advantage.  I did not know what I could do better with the two than to inclose one to His Excellency Mr d’Araujo & to wait on the French Charge with the other, requesting him to deliver it to the Spanish Ambassador.  Two nights afterwards I met them both at a third place in a large company.  They both appeared pleased with it.  A strange story had got about here that Colo. Burr, had caused an insurrection in Kentucky, the object of whichh was to cause a separation between the Western & Eastern States.  Absurd as this was many appeared to beleive it & among the rest I found the French Charge inclined to give some Credit to it; but the message has eradicated every impression of the kind.  The Secretaries of the Legations also appeared to be pleased with it.  I think Moore in his Travells somewhere observed that a Frenchman is alway willing to allow great merit to every other Nation, because he beleived that France was so decidedly superior to all other Countries, that no one would pretend to dispute her pre-eminence.  It may be owing to this National vanity that a Frenchman when he praises a great Man of another Nation it is generally by a comparison with some one of his own.  The Secretary of Legation in speaking of the President compared him with Henry the fourth of France after the Civil Wars were ended.  This is no small praise in the mouth of a Frenchman, for of all their long line of kings he is the only one whom they seem to speak of with affection.  I shall take the liberty to hand inclosed my note accompanying the message with His Excy. Mr d’Araujo’s answer in English.
The late edict declaring England in a State of Blockade, completely paralized trade here for three or four weeks.  It was generally expected that a similar declaration would have been made on the part of Gt. Britain & as that Nation has a fleet adequate to the enforcement of it, the ruin of Neutral Commerce was looked on as certain.  At last a packet arrived bringing advices to the 28th. Ultimo, at which time no notice being taken of it, not even in the King’s speech, in some degree restored confidence to the Mercantile world.  I understand that Many privateers are fitting out both in France & Spain in consequence of it & am apprehensive that they will give much embarrassment to our Commerce; which must be attended with Serious dislocations, always unpleasant but which it is peculiarly desirable under existing circumstances to avoid if possible.  I confess it was the last thing I should ever have expected; for in addition to the palpable infringement on the law of Nations, I cannot persuade myself that it is consistent with sound policy, for was the English to retaliate with their superiority at Sea, it must distress the French Nation exceedingly.  From the British writings I had supposed that they long had wanted a pretext for destroying Neutral Commerce & that they would have siezed the opening that this had offered with the greatest avidity.  That they have not done it, makes me conclude that the Ministry are again turning their attention toward a Peace.
There has been a report here for some time past that Buenos Ayres was retaken by the Spaniards the 12 August, but it rests altogether on the authority of private letters.  This would be a thing very acceptable to the Portugueze, for fear the possession of that Country by the English, should leave the opening to such an immense contraband with the Brazils as nearly to destroy the trade between the mother Country & her Colonies.
A circular from Captn. Campbell will accompany this.  I did not comply with his wishes in making it public, as I considered it would tend to injure our flag without any immediate danger.  These people seldom get to Sea before May or june.  If I am well informed, the Tunisian vessels are not in the highest state of repair; of course it must take some time to repair them; beside which, after witnessing the result of the War, their neighbours the Tripolines, engaged in with us, I cannot beleive they will be very much inclined to break with us; and if they do, there is already a force in the Mediterranean, that would afford a very considerable protection to our Commerce against that power; I therefore concluded to shew the letter to such as were bound into the streights, by way of precaution; and I hope Govmt. will not disapprove of my not making it public.
A short time since the Quarantine was lessend from eight days to five from Philada. & New York & from five to three from all other ports in the U. S., but I am afraid that I shall not get any alteration in the discharge by Bira.  With the most perfect Respect I have the honor to be Sir Yr: Mo: Ob: Servt

William Jarvis


P.  S.  A Sloop of War which arrived at Faro a few days Since brings advice that a Treaty had actually been entered into lately, sometime, in Novr. between Gt. Britain & Russia & the porte.  The most prominent articles are, that those two powers shall be entitled to trade in the Black Sea for nine years & that the Russians shall be allowed to recruit their Armies in the Turkish dominions, probably in the Christian provinces, & be permitted to March thro the Turkish territories whenever the affairs of War required it.  This no doubt will be viewed as a virtual declaration of War, whenever it may suit the convenience of France.
Upon the Royal Decree being handed me two days since from the "Real Fazenda" I was happy to perceive that it not only cleared Captn. Hooper of the duties on his Cargo, but also conferred a favour on Commerce at large.  The old franquia Law (ie the Law whichh granted the privildge of Vessels under certain circumstances, proceeding to Sea without paying the duties on the inward Cargo, but paying the regular port charges on the Vessel) made it necessary that a Vessel should have been bound to a foreign port & have put in here owing to actual distress of weather or a want of necessaries to obtain this priviledge: when the judge or administrator of the customhouse determined what number of days she should be allowed to lay.  By the present edict however Vessels are allowed to take the benefit of a franquia for ten days when entering for the purposes of Commercial speculations only.  This will save much trouble & secure a point of much Service to our flag; inasmuch as it will prevent any further embarrassment to such vessels as it is desired should proceed elsewhere in Search of a better market.  The decree goes inclosed with a Translation: and its benefits will be duly appreciated when it is recollected that the most of our Vessels come here on speculating Voyages & proceed to such places as offer the best prices for the Cargoes, which the central situation of this place enables with ease to do, when the markets here are not favorable.  Within a few months past there has been here several persons of respectability from New Orleans, to whom I have made it a rule to give the most pointed attention, wishing to do the little in my power to make Government as popular as possible in that quarter.


P. S.Sir29th. Jany.

Monsr. Rayneval the French Charge d Affaires the last evening informed me that a decisive battle had been fought between the French & Russian Armies.  It commenced the 22nd. Decr. near Osterode by the french attacking the whole Russian line, continued the 23rd. 24, 25, 26, 27 & 28th. when the french obtained a complete Victory; Killing, wounding & taking prisoners 30,000 Men, the rest of the Russian Army flying in all directions.  The whole of the Russian Artilery & field equipage fell into the hands of the french: The Emperor Napoleon at the head of one column of his army consisting of 50,000 was pursuing his route to Memel, by which the communication between the Prussians & Russians would be completely cut off.  The Maria being detained longer than was expected affords me the opportunity of communicating this information by her.

W. J.


